UNITED STATES COURT OF APPEALS
                                    FIFTH CIRCUIT

                                           ____________

                                           No. 00-20397
                                           ____________


               UNITED STATES OF AMERICA,


                                               Plaintiff - Appellee,

               versus


               SHELBY STOCKS,


                                               Defendant - Appellant.



                           Appeal from the United States District Court
                               For the Southern District of Texas
                                   USDC No. H-99-CR-581-1

                                          August 13, 2001

Before EMILIO M. GARZA, PARKER, and DENNIS, Circuit Judges.

PER CURIAM:*

       AFFIRMED. See United States v. Farner, 251 F.3d 510 (5th Cir. 2001).




       *
               Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R. 47.5.4.